t c memo united_states tax_court james e briggsdaniels petitioner v commissioner of internal revenue respondent docket no filed date james ef briggsdaniels pro_se laura b belote for respondent memorandum findings_of_fact and opinion dean special_trial_judge respondent determined deficiencies in petitioner’s federal income taxes of dollar_figure for and dollar_figure for - - the issues for decision are whether petitioner is entitled to head_of_household filing_status ' whether petitioner is entitled to deductions for dependency_exemptions and whether petitioner is entitled to an earned_income_credit some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue findings_of_fact petitioner resided in san jose california at the time the petition in this case was filed petitioner james e briggsdaniels is also known as james ke briggs and james e daniels petitioner has never been married he has three sons by charlene riley james e daniels jr born date jamar e daniels born date and jeremy e daniels born date james eb daniels jr was in juvenile custody in santa clara county county california from february to date from june through date and from march through date jeremy e daniels was in juvenile custody ‘our resolution of the issue of petitioner's filing_status will determine the correct computation of his standard_deduction for the years at issue - - from august to date and from date to date on date a complaint was filed in the superior court of california in the case of county of santa clara v daniels no dao051877 to establish petitioner’s parental relationship to james jamar and jeremy daniels and to collect reimbursement of child_support payments made by the county as part of the litigation mary schriver eligibility examiner for the social services agency ssa of the county filed an affidavit stating that ssa had paid various sums of money in support of petitioner’s children the affidavit filed by the examiner states that ssa has paid in the form of afdc family grant payments for one child dollar_figure in and for one child for months and two children for months dollar_figure in in addition ssa was stated to have made foster_care_payments for james daniels jr of dollar_figure from july through december of and for jamar daniels dollar_figure in and dollar_figure in in an attachment to the affidavit katherine swayzer maternal aunt is listed as the payee caretaker judgment was entered in favor of the county on date finding that petitioner’s paternity was established and that he was liable for child_support payments for the period date through date respondent objects to the judgment as irrelevant we find the judgment to be evidence relevant to the amount of support provided to the children in and we overrule the - - opinion head_of_household sec_1 imposes a special tax_rate on individuals filing as heads of households head_of_household is defined in sec_2 as an unmarried individual whose household is maintained as the principal_place_of_abode for specific family members if a taxpayer provides over half the cost of maintaining as his home a household that for more than one-half the year was his sons’ principal_place_of_abode he meets the head_of_household definition in sec_2 evidence in the record shows that james daniels for several months in and and jeremy daniels for several months in were wards of the county they were in custody according to petitioner for running away there is also evidence that james and jamar daniels spent time in foster care in and social service payments for his sons were not paid to him petitioner testified they were paid to katherine swayzer or either prince swayzer and veronica swayzer the boys’ aunts and uncle katherine swayzer is listed in social service documents as caretaker referring to james and jeremy daniels’ periods of custody petitioner testified but out of all that time although they did not live personally with me i was still responsible for objection and admit it into evidence - - providing their support whether they were in custody or at a foster or group home jamar according to petitioner stayed with his aunt katherine swayzer and with petitioner he stayed with his aunt so that he could go to a particular school petitioner submitted copies of miscellaneous receipts and invoices for a variety of items including drycleaning bills invoices for storage payments motel receipts grocery receipts lotto receipts and receipts for pet supplies and other items almost all the receipts and invoices were in the name of james eb daniels there is evidence of the payment of auto insurance and registration of an automobile in the joint names of james and jamar briggs but jamar briggs danielss was not able to legally drive until december of there is nothing in the record however to indicate that petitioner provided over half the cost of maintaining as his home a household that for more than one- half the year was any of his sons’ principal_place_of_abode in or petitioner has not shown that he qualifies for head_of_household filing_status for either year in suit and respondent’s determination on this issue is sustained dependency_exemptions sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained - - the age of if the child is a student at the close of the taxable_year and more than half the dependent’s support for the taxable_year was received from the taxpayer sec_151 b a in order for petitioner to establish that he provided more than half of the support of any of his sons he must first show by competent evidence the total amount of support furnished for each of them by all sources for the years at issue 56_tc_512 petitioner has not provided complete evidence of the total amount of support provided for james jeremy or jamar daniels for any year at issue there is on the other hand evidence that supports respondent’s determination that petitioner did not supply over half the children’s support considering the judgment of the superior court of california in county of santa clara v daniels supra it appears that petitioner failed to pay child_support for the boys from through the evidence indicates that the children were supported by the county and by their maternal aunts and uncle accordingly respondent’s determination that petitioner’s sons are not his dependents for sec_151 purposes i sec_3see 514_f2d_1095 7th cir afdc payments constitute support by the state not by the parent affg 61_tc_685 sustained brarned income credit petitioner claimed the earned_income_credit for and for two qualifying children jeremy briggs and jamar briggs respondent determined that petitioner is not entitled to the earned_income_credit for either year sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 b prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no gualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears the relationship to the taxpayer prescribed by sec_32 b the child meets the age requirements of sec_32 c and the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 a james jeremy and jamar daniels satisfy the relationship and age tests but petitioner has offered no evidence to establish that any of his three sons shared his residence for more than one-half of either year at issue - although petitioner is not eligible to claim an earned_income_credit under sec_32 a for a qualifying_child he may be an eligible_individual under sec_32 a an individual without a qualifying_child is eligible for an earned_income_credit subject_to the phaseout limitations of sec_32 if his principal_place_of_abode is in the united_states for more than one-half the taxable_year he has attained the age of but not the age of and he is not the dependent of another for whom a deduction is allowable under sec_151 see sec_32 a the phaseout limitations are determined by the greater of the taxpayer’s earned_income or his modified_adjusted_gross_income see sec_32 c c petitioner’s earned_income and modified_adjusted_gross_income was dollar_figure for and dollar_figure for for tax_year the earned_income_credit is completely phased out under sec_32 for an individual with no qualifying children if the individual’s earned or modified_adjusted_gross_income is equal to or in excess of dollar_figure see revproc_94_72 1994_2_cb_811 for the year the phaseout amount is dollar_figure see revproc_95_53 1995_2_cb_445 because petitioner did not have a qualifying_child for or and had earned_income and modified_adjusted_gross_income --- - exceeding the phaseout amounts for both years petitioner is not entitled to the earned_income_credit for either year to reflect the foregoing decision will be entered for respondent
